DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tempco (US 2019/0240782).  
Regarding claims 1 and 9, Tempco teaches an additive manufacturing system and method for its use, wherein the system includes a build plate (synonymous with the claimed baseplate) having at least one cavity (constituting the claimed recess).  During operation, an insert (constituting the claimed standardized blank) that is sized and shaped to fit within the at least one cavity is so oriented within the cavity so as to enable the formation of a part upon the insert via additive manufacturing (abstract).  The exemplary embodiments of Tempco show that the insert includes the proximal portion 14 of a part to be completed having distal face 32, upon which the distal portion 16 is built via additive manufacturing (Figs. 1-3, 10, and 11, and pars. 43 and 48).  As such, the standardized blank is clearly intended to be a feature of the final fabricated part.  Further regarding claim 9, Tempco shows/teaches a build plate with a plurality of cavities to hold a plurality of inserts, each insert having its own proximal portion 14 upon with distal portions 16 are additively manufactured (Fig. 11).  
The proximal portion 14 of Tempco can be interpreted to satisfy instant claim 1 in two distinct ways, or, rather, the claimed “standardized blank” is considered to be satisfied by Tempco via two distinct interpretations of the art.  
A first way is to consider the proximal portion 14 and the insert 250 as two components that together constitute the claimed “standardized blank,” wherein portion 250 is fit within the recess of the baseplate and portion 14 separates from 250 after completion of the build to remain a feature of the final part.  
The alternative interpretation would view the proximal portion 14 as the sole “standardized blank,” wherein portion 250 is interpreted as an extension of the baseplate.  Proximal portion 14 is still placed within a recess of portion 250, has material added thereupon via AM techniques, and is subsequently removed as a feature of the completed part.  
Regarding claims 2 and 12, Tempco teaches nonlimiting embodiments of suitable AM techniques to include selective laser melting, fused deposition modeling, selective laser sintering, direct metal laser sintering, electron beam melting, layered object manufacturing, stereolithography, rapid prototyping, desktop manufacturing, direct manufacturing, direct digital manufacturing, digital fabrication, instant manufacturing, and on-demand manufacturing (par. 31).  Tempco explicitly teaches the use of selective laser melting (e.g., par. 6), as well, which is considered to constitute metal additive material.  It is further noted that Tempco teaches the part to be made may include various metallic compositions (e.g., 36 and 41).  
Regarding claim 3, at least selective laser melting is considered to result in a chemical/metallurgical bond between the proximal portion 14 and the additive material of distal portion 16.  
Claims 4 and 13 are considered to be directed toward the passive heat management of the standardized blank.  As the material of claim 4 is not particularly limited, any material would necessarily “manage” heat during the build process.  
Regarding claims 5, 6, and 14, Tempco teaches that both the proximal portion 14 and the inserts 250 can be attached to the insert and the build plate, respectively, via friction fit (pars. 28 and 29).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tempco (US 2019/0240782) as applied to claim 9 above.  
Tempco teaches a method of additively manufacturing a part according to instant claim 9, as shown above.  
While Tempco depicts the ability to create a plurality of distinct components simultaneously, as shown above, Tempco does not expressly teach that the shape of the plurality of parts are, in fact, to be of a distinct shape.  
However, the general ability to create distinct designs is a major appeal of additive manufacturing.  Regarding claim 10, the particular shapes of the final parts are considered to be a matter of design choice and thus are prima facie obvious (MPEP 2144.04 IV. B).  
Regarding claim 11, while not considered to be particularly limited as such, the figures of Tempco show cavities of approximately identical shape to hold the inserts of approximately identical shapes, which are certainly capable of containing proximal portions 14 of approximately identical shape.  Again, changes in shape are held to be prima facie obvious, absent a showing of criticality.  

Response to Arguments
Applicant’s arguments, filed November 15, 2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tempco (US 2019/0240782).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732